Citation Nr: 0301226	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-herpetic 
neuralgia.

2.  Entitlement to service connection for dengue fever, 
mumps, measles and diarrhea.

3.  Entitlement to service connection for residuals of a 
right ankle fracture.

4.  Entitlement to a compensable evaluation for hearing 
loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from March 1941 to July 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO), which denied the benefits sought on appeal.


REMAND

In the veteran's September 2002 substantive appeal (VA Form 
9), he requested a Board hearing at the RO (i.e., Travel 
Board hearing).  To accord the veteran due process, the RO 
should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2002). 

Accordingly, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claims for service connection for post-
herpetic neuralgia, dengue fever, mumps, 
measles, diarrhea, and residuals of a 
right ankle fracture; and entitlement to 
a compensable evaluation for hearing 
loss.  The veteran and his 
representative should be notified in 
writing of the date, time and location 
of the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing without good 
cause, the claims file should be 
returned to the Board, in accordance 
with appellate procedures.

The veteran and his representative are free to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




